Reasons for Allowance
Claims 4-12, 15-21 and 24 are allowed.
	Regarding applicants’ claim 16, the prior art does not teach or suggest a metal-matrix composite comprising a substantially uniform distribution of ceramic particles having an average particle size of between 0.35 and 0.99 microns and a meso-structure of less than 200 microns, where a metal is substantially uniformly distributed between the ceramic particles, the metal comprising: aluminum, magnesium, or a mixture or alloy thereof, wherein the ceramic particles comprise a mixture of at least aluminum oxide (A12O3) and magnesium oxide (MgO), and wherein the ceramic particles are chemically stable in the metal at a temperature above a melting point of the metalPage 5 of 14U.S. Patent Application No. 16/396,204, wherein the metal-matrix composite is no greater than 85% by volume of the metal and no less than 15% by volume the ceramic particles, and wherein the ceramic particles are prepared from a ceramic precursor material that is batched according to the following recipe (in pounds per batch): 100 lbs particulate Aluminum Oxide,  0.05 lbs particulate MgO,  22.9 lbs Carbon Black N990,  31.5 lbs graphite, 5.2 lbs Organic Binders, 82.1 lbs water wherein the (A12O3) and (MgO) are dispersed in de-ionized water to form a first slurry, the first slurry is then milled until an A12O3 particle size of about 0.5 micron is obtained in a second slurry, the carbon black and the graphite are dispersed and milled to obtain a third slurry after which the organic binders are added to the third slurry to obtain a fourth slurry which is then milled to obtain a final slurry, the final slurry is then dried and pressed into a preform shape and subjected to a thermal treatment process to obtain a ceramic preform having about 65% by volume open cell porosity, the ceramic preform is then placed into an infiltration vessel, along with a volume of the metal and is heated in a non-oxidizing atmospherePage 6 of 14U.S. Patent Application No. 16/396,204 to a temperature above a melting point of the metal to obtain a molten metal, a gas pressure is then increased in the 
With respect to applicants claim 24, the prior art does not teach or suggest a metal-matrix composite comprising, a substantially uniform distribution of ceramic particles having an average particle size of between 0.35 and 0.99 microns and a metal substantially uniformly distributed between the ceramic particles, wherein the metal comprises aluminum, magnesium, or a mixture or alloy thereof, wherein the ceramic particles comprise a mixture of at least aluminum oxide (A12O3) and magnesium oxide (MgO) and wherein the ceramic particles are chemically stable in the metal at a temperature above a melting point of the metal, wherein the metal-matrix composite is no greater than 85% by volume the metal and no less than 15% by volume the ceramic particles, and Page 8 of 14U.S. Patent Application No. 16/396,204wherein the ceramic particles are prepared from a ceramic precursor material that is batched according to the following recipe(in pounds per batch): 100 lbs particulate Aluminum Oxide,  0.05 lbs particulate MgO,  22.9 lbs Carbon Black N990,  31.5 lbs graphite, 5.2 lbs Organic Binders, 82.1 lbs water, wherein the particulate oxides, the carbon black, the graphite, and the organic binders are dispersed in water and milled to form a slurry having an A12O3 particle size of about 0.5 microns, the slurry is then dried and pressed into a preform shape and subjected to a thermal treatment process to produce a ceramic preform having about 65% by volume open cell porosity, the ceramic preform is then placed into an infiltration vessel along with a volume of the metal and heated to an infiltration temperature above a melting point of the metal to obtain a molten metal, where the molten metal is then forced into the open cell porosity of the ceramic preform under an infiltration pressure and then cooled to obtain the metal-matrix composite.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Adam Krupicka/Primary Examiner, Art Unit 1784